Citation Nr: 1629111	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for nasal polyps.

3.  Entitlement to service connection for sinusitis.

(The issues of entitlement to separate ratings for gastroesophageal reflux and irritable bowel syndrome and entitlement to increased ratings for left and right foot disabilities will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for a deviated septum, nasal polyps, and sinusitis.  Thereafter, jurisdiction was transferred to the RO in Portland, Oregon.  

The Veteran testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board observes that private treatment records dated in November 2010 and November 2014 have been associated with the claims file.  In testimony provided during the Board hearing, the Veteran reported that he is still receiving private medical treatment.  On remand, outstanding private treatment records should be obtained.

The Board observes that the Veteran was provided a VA examination in May 2012, at which time it was determined that there were no signs of active sinus disease or nasal polyps and that the Veteran had a relatively straight septum.  

In a private treatment record dated in November 2010, diagnoses of pansinusitis, nasal polyposis, and nasal septum deviation were provided.  A subsequent record dated in November 2014 notes a history of recurring sinus infections and nasal deviations.  As the private treatment records indicate that sinusitis, deviated septum and, nasal polyps were present during the appeal period, an additional VA examination must be provided and an etiological opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents have been associated with the Veteran's electronic claims file.

2.  Ask the Veteran to identify any private medical treatment for his deviated septum, nasal polyps, and sinusitis and furnish appropriate authorization for the release of the medical record. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

3.  Schedule the Veteran for a VA examination to determine the etiology for his deviated septum, nasal polyps, and sinusitis.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all nasal conditions found on examination and diagnosed at any time since the filing of the claim, to include deviated septum, nasal polyps, and sinusitis.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any nasal disability had its onset during military service or is otherwise related to military service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must also consider the lay statements of record when rendering an opinion.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




